Title: To James Madison from William Lee, 20 July 1802 (Abstract)
From: Lee, William
To: Madison, James


20 July 1802, Bordeaux. “The bearer hereof Mr Kidder of Massachusetts has been Secy. to this Agency for some months. He is a young man of good abilities & strict integrity and has had the advantage of being educated at Cambridge. He will answer any questions you may please to put to him concerning the affairs of this agency and will be able to give you considerable information respecting the state of things in this Country.”
 

   
   RC (DNA: RG 59, CD, Bordeaux, vol. 1). 1 p.



   
   This was probably John Kidder, a Boston merchant (Stinchcombe, The XYZ Affair, p. 136).



   
   A full transcription of this document has been added to the digital edition.

